Exhibit KEY TECHNOLOGY, INC. AMENDED AND RESTATED BYLAWS (as amended through May 7, 2008) The following constitute the official Bylaws (referred to herein as the “Bylaws”) of Key Technology, Inc. ARTICLE 1 SHAREHOLDERS:MEETINGS AND VOTING Section 1.PLACE OF MEETINGS Meetings of the shareholders of Key Technology, Inc., an Oregon corporation (the “Corporation”), will be held at the principal office of the Corporation, or any other place selected by the board of directors (the “Board of Directors”) of the Corporation. Section
